Citation Nr: 1538437	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, right knee, status post arthroscopy and chondroplasty (a "right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1998 to September 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Muskogee, Oklahoma RO.  In April 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial AOJ consideration.  He also requested, and was granted, a 60 day abeyance period for the submission of additional evidence; such evidence was received with a waiver of initial AOJ consideration.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral ankle disability, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's right knee disability is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.


CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in December 2010 and May 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This notice was issued prior to the initial adjudication, and thus was timely issued.

The Veteran's pertinent post-service treatment records have been secured.  The AOJ arranged for VA examinations in April 2013 and November 2013, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of the right knee disability and provide the necessary information to adjudicate this claim.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has rated the Veteran's service-connected right knee disability under Code 5259.  Under Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Knee disability may also be rated based on limitation of range of motion.  Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  38 C.F.R. § 4.71a.  

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's right knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  For example, the 2013 VA examinations specifically noted that the Veteran does not have any meniscal conditions.

The Veteran's claim for an increased rating was received in December 2010.  The relevant period is therefore from December 2009.  The medical evidence is silent regarding the right knee from December 2009 to March 2012.  [The Veteran failed to report for a scheduled January 2011 VA examination to assess the severity of his right knee disability.]

On March 2012 VA treatment, the Veteran reported problems with the right knee giving out and locking.  He reported feeling something floating around in his knee, and at times the knee would lock in flexion.  He reported that when the locking occurred while walking, it caused him to have a lot of falls.  On physical examination, he had full active range of motion of the knee.  There was no instability with valgus-varus stress and he had a negative anterior and posterior drawer.  There was no joint line tenderness and a negative McMurray.  X-rays showed good joint space, with a 1 to 12 millimeter round spherical bone in the lateral side of the knee; it was unclear whether this was a flabella or a loose body.  The assessment was internal derangement, right knee.  A subsequent MRI showed mild patellar tendonitis.

On September 2012 VA treatment, the Veteran complained of right knee pain.  He was noted to be receiving cortisone injections to treat the pain.

On April 2013 VA examination, the diagnosis was chondromalacia, right knee, status post arthroscopy and chondroplasty.  The Veteran reported consistent knee pain, swelling, and pain increase with activity.  He received gel injections three times per year.  He reported that flare-ups have an unknown impact on the function of the knee; the examiner opined that range of motion may be reduced by ten degrees in flexion during flare-ups.  Flexion of the knee was to 140 degrees or greater with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  On repetitive use testing, flexion was to 140 degrees or greater and extension was to 0 degrees.  There was no additional limitation in range of motion of the knee following repetitive use testing.  There was no functional loss or impairment of the knee after repetitive use.  There was no tenderness or pain to palpation of the joint line or soft tissues of the knee.  Muscle strength testing was normal.  Lachman and posterior drawer tests were normal, and varus/valgus pressure to the knee was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  A leg length discrepancy of two centimeters was noted.  There was no history of meniscal conditions or surgery.  A history of arthroscopic knee surgery was noted; the Veteran reported the residual symptoms of the surgery to include constant pain, locking, popping, and giving out.  He reported occasional use of a brace and a crutch for knee pain.  Degenerative or traumatic arthritis of the knee was not shown on imaging studies; X-rays showed slight medial compartment narrowing without signs of degenerative changes.  The examiner opined that the right knee disability caused mild impairment to physical activities of walking, kneeling, and squatting, and no impairment to sedentary activities.

On November 2013 VA examination, the diagnoses included right knee lateral meniscus tear, bilateral knee osteoarthritis, and bilateral chondromalacia patella.  He reported swelling of the knees causing pain and immobility.  On physical examination, right knee flexion was to 130 degrees with objective evidence of painful motion at 125 degrees.  Extension was to 0 degrees with objective evidence of painful motion at 10 degrees.  Following repetitive use testing, flexion was to 130 degrees and extension was to 0 degrees.  There was no additional limitation in range of motion of the right knee following repetitive-use testing; functional impairment included less movement than normal, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting.  There was no tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Muscle strength testing was normal.  Lachman and posterior drawer tests were normal.  Valgus/varus pressure test was normal.  There was evidence or history of moderate recurrent patellar subluxation/dislocation of the right knee.  X-ray results did not show degenerative or traumatic arthritis or patellar subluxation.  The Veteran reported that during flare-ups of the knees, he was unable to work and had to stay home.  The examiner opined that there are contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the knee joint during flare-ups or repeated use over time; the degree of range of motion loss during pain on use or flare-ups is approximately an additional 40 degrees lost in flexion of both knees.

Additional VA and private treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

At the April 2015 Board hearing, the Veteran testified that his right knee disability has progressively worsened since he was in service.  He testified that he has instability of the knee and it is a very weak joint.  He testified that he has extreme pain and limited motion of the knee and it sometimes locks in place.  He testified that it affects his walking and his ability to get liability insurance in the construction industry; he owned a property restoration company but now does consulting work instead.  He testified that he does not take any pain medication for his knee.  The Veteran's father testified regarding the Veteran's reduced mobility and swelling of the knee.

While the Veteran has reported chronic knee pain and stiffness, at no time during the appeal period was there definitive evidence of limitation of extension to 15 degrees, to warrant a 20 percent rating under Code 5261.  Likewise, at no time during the appeal was flexion limited to 30 degrees, to warrant a 10 percent rating under Code 5260.  This is so even with factors of pain and use (repetitive motion) considered.  

The Veteran has reported constant pain in the knee, worse with increased activity.  He also reports that his knee locks in place and is a weak joint.  However, the April 2013 examiner found there was only mild impairment to physical activities such as walking, kneeling, and squatting for the Veteran's usual occupation.  In addition, even with an additional 40 degree loss of range of motion following repetitive use, flexion was limited to 90 degrees; flexion has not at any time been shown as limited to 45 degrees.  While the November 2013 examiner noted there was evidence or history of moderate recurrent patellar subluxation/dislocation of the right knee, all objective stability testing of the knee has been normal.  Further, the current 10 percent rating takes into consideration the Veteran's limitations.  It follows, then, that the criteria for a higher rating under the applicable diagnostic codes is not met.  Simply put, at no time during the appeal does the preponderance of the evidence suggest that the Veteran's knee manifestations were so disabling as to result in a higher rating for the right knee.

Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the right knee under Diagnostic Code 5260 or 5261.

The Board has also considered the possibility of separate ratings for subluxation/instability.  Such separate ratings may be awarded where there is both X-ray evidence of arthritis, or other knee disability manifested by limitation of motion, and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The Board notes that arthritis was not documented on imaging studies of the knee, but will consider whether a separate rating for instability due to the Veteran's service-connected right knee disability is warranted.  The preponderance of the evidence is against such separate rating, however.  While evidence or history of moderate recurrent patellar subluxation/dislocation of the right knee was noted on November 2013 examination and the Veteran reports instability of station, muscle strength testing was normal, Lachman and posterior drawer tests were normal, and valgus/varus pressure test was normal.  Objectively, all testing for ligamentous laxity has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's statements made in connection with a disability claim.  Consequently, a separate compensable rating for instability would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's right knee disability exceeded what is encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted for the right knee disability.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

In deciding this claim, the Board has considered the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, there is no evidence that the Veteran's service-connected right knee disability had manifestations warranting an increased rating at any time during the appeal period.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected right knee disability fall squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected right knee disability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for chondromalacia patella, right knee, status post arthroscopy and chondroplasty is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding the matter of service connection for diabetes mellitus, the Veteran testified that he sought treatment for diabetes immediately after service, i.e. within one year following his separation from service, from a private primary care physician in Birmingham, Alabama, but had not submitted the records of this treatment.  A review of the record did not find records of such treatment.  Records of treatment for a disability for which service connection is sought, particularly of early postservice treatment, are likely to contain information pertinent to a service connection claim, and must be sought, if adequately identified.

Regarding service connection for hearing loss and tinnitus, the Veteran contends that his hearing acuity was damaged by his service as an infantryman, exposing him to noise trauma.  He testified that his current tinnitus began during service when a Halon bottle in a Bradley malfunctioned and discharged within six inches of his left ear.  On August 2011 VA examination, the examiner opined that a hearing loss diagnosis was not possible because of unreliable responses during testing; based on the examination, the examiner opined that the Veteran does not have hearing loss in accordance with VA standards.  The examiner explained that the issue of hearing loss etiology could not be resolved without resort to mere speculation due to the Veteran's inconsistencies during testing protocol.  The examiner also opined that the etiology of the Veteran's diagnosed recurrent bilateral tinnitus was unable to be determined on the basis of the available information.  The examiner stated that the issue of tinnitus etiology also could not be resolved without resort to mere speculation due to the Veteran's inconsistencies during testing protocol and inability to determine etiology of hearing loss due to such inconsistencies.   

However, the Board notes that on June 2012 VA treatment, the diagnosis following an audiological evaluation was bilateral hearing loss, and the treating audiologist opined that the asymmetry in the Veteran's hearing is likely due to noise exposure; on August 2012 VA treatment, he was issued hearing aids.  

At the Board hearing, the Veteran testified that he followed the August 2011 VA examiner's instructions to the best of his knowledge and was not told of any problem at the time of the examination; he was not offered a re-examination.  The Board finds that a new VA examination is indicated to determine the etiology of the Veteran's current diagnosed bilateral hearing loss and tinnitus.

Regarding service connection for a bilateral ankle disability, the Veteran alleges that he has a current bilateral ankle disability that was incurred in service.  At the Board hearing, he testified that he was running back from a PT formation in basic training when his boot rolled and his left ankle snapped.  He testified that he continued to perform his duties until the ankle swelled so much he could not remove the boot.  He testified that the ankle was casted; he stayed with his platoon for two more weeks until a drill instructor told him he would have to go on convalescent leave while it healed.  He testified that he went on convalescent leave for 30 days and then returned to his unit to restart basic training.  He testified that he continued to have ankle problems in service and he has had problems since.  The Board notes that the STRs reflect treatment for injuries to both ankles.

The record reflects that the Veteran failed to report for a scheduled VA examination in June 2011 to determine the etiology of his claimed bilateral ankle disability.  He testified that he did not receive notification of the VA examination for which he failed to report.  

The Veteran has stated (and is competent to observe) that he has had bilateral ankle symptoms since his separation from service.  Given the lay statements and testimony from the Veteran that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous ankle symptoms, and whether such disability is related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, as these issues are being remanded for other reasons, updated records of VA evaluations or treatment the Veteran may have received for the disabilities remaining at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  Please secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for the disabilities at issue.  

2.  Please ask the Veteran to identify all providers of private evaluation and/or treatment he has received for bilateral hearing loss, tinnitus, bilateral ankle problems, and diabetes mellitus (specifically including the diabetes treatment he reported that occurred within one year of his separation from service from a private primary care physician in Birmingham, Alabama), and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

3.  The AOJ should arrange for an audiological examination of the Veteran to whether or not he has a hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so its likely etiology (specifically whether it is related to his service), as well as the likely etiology of his diagnosed tinnitus.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer opinions that respond to the following: 

(a) Does the Veteran have a hearing loss disability as defined in 38 C.F.R. § 3.385?  The explanation of rationale for the opinion should (to the extent possible) reconcile the conflicting findings in that regard made on August 2011 VA examination, and on June 2012 VA treatment.

(b) If a hearing loss disability is found, the examiner should further opine whether such disability is at least as likely as not (a 50 % or better probability) related to the Veteran's acknowledged exposure to noise trauma in service.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the hearing loss is unrelated to service, it would be helpful if the explanation should identifies other (considered more likely) possible etiologies for the hearing loss.

(c) The examiner should also opine whether the Veteran's tinnitus is at least as likely as not (a 50% or better probability) related to his acknowledged exposure to noise trauma in service.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the tinnitus loss is unrelated to service, it would be helpful if the explanation identifies other (considered more likely) possible etiologies for the tinnitus.

4.  The AOJ should then arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any bilateral ankle disability found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each bilateral ankle disability found.

(b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service? and 

The examiner must explain the rationale for all opinions.

5
.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


